EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 6 has been amended to depend from claim 1.

	This amendment is made due to the fact that claim 6 currently depends from claim 5, which was cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
As per independent claims 1, 8, and 10, Applicant’s amendments and arguments, particularly in view of the Declaration filed 1 April 2021, overcome the previously applied rejections.
While the notion of sealing gaps to reduce unwanted drafts and improve energy efficiency (e.g., sealing window frames, etc.) is of course generally known in the art, and the previously applied art (Davis) teaches sealing an outside surface of an economizer, Applicant has identified a particular issue that involved an unrecognized need, required non-standard experimentation, and yielded unexpected results.  Each of these is addressed in turn.
Unrecognized need: As established in the Declaration, the prior art does not disclose and persons having ordinary skill in the art do not recognize that leakage through the economizer perimeter gap inside an HVAC system cabinet behind or under an economizer hood gap located inside an HVAC system cabinet behind or under an economizer hood is a source of significant energy loss.  As further stated in the Declaration beginning at the last line of page 5:

Moreover, the economizer perimeter gap cannot be located and sealed by an integral sheet metal economizer hood of a pivoting economizer per Davis, and the economizer perimeter gap cannot be located or sealed by applying sealant around the top and sides of the economizer hood per economizer installer guides. Therefore, persons having ordinary skill in the pertinent art have no motivation to combine or modify teachings in the prior art to locate and seal the economizer perimeter gap between the economizer frame and surfaces inside the HVAC system cabinet behind or under the economizer hood.


While Davis generally teaches sealing an outer portion of an economizer, there is no recognition that substantial leakage occurs at an internal perimeter gap located as claimed, nor any particular appreciation to check or correct for such internal leakage.

Non-standard experimentation: Applicant describes the non-standard laboratory test performed at Section (5) of the Declaration.  As described at page 8, lines 6-29:

Because AHRI, AMCA, ANSI, and ASHRAE currently do not provide a test method to measure the performance of packaged unitary HVAC equipment with economizers, persons having ordinary skill in the art have no standard method to test economizers or economizer outdoor air leakage, and as a result have no understanding of the potential energy savings available from locating and sealing the economizer perimeter gap.

Applicant only discovered the issue addressed by Application 16/882,222 because Applicant was performing laboratory testing of the performance of packaged unitary HVAC equipment with an economizer installed which revealed cooling efficiency impacts caused by excess outdoor airflow at damper positions less than fully open. Applicant was unable to control the inlet static pressure over a range of economizer damper positions using the current ANSEASHRAE Standard 37 and Standard 41.2 test methods. Therefore, Applicant developed a non-standard test method and performed non-standard tests involving more than routine experimentation at the Intertek® laboratory test facility to measure the Outdoor Air Fraction (OAF) and the cooling application Energy Efficiency Ratio* (EER*) using a custom damper assembly and a digital actuator controller installed on the return air duct to provide inlet static pressures similar to actual HVAC systems with economizers. Intertek® is an ISO-certified laboratory used by manufacturers and USDOE to test HVAC equipment for compliance with Federal energy efficiency standards. The OAF is defined as a percentage of outdoor airflow divided by total system airflow (see Equation 1 below).2 The EER* is defined as total cooling capacity or sensible cooling capacity in British thermal units per hour (Btuh) divided by total system power in Watts (W). Technicians at Intertek® installed the custom damper assembly and digital actuator controller on the return air duct to provide realistic inlet static pressure of -0.1 to -0.6 inches of water (-25 to -150 Pascal) depending on damper position which is typical for actual HVAC systems with economizers installed on commercial buildings.

	Applicant further describes particular experimental arrangements at Figs. 64, 65, 35, 36, 23, 44A, and 44, and the corresponding discussion at pages 8-21.  These experiments a require testing equipment that was specially designed by Applicant to test for the particular effectiveness of their invention in conjunction with a plurality of existing economizer arrangements.  This goes beyond standard experimentation since it necessitated special design and construction beyond anything existing in the art to particularly test for the effectiveness of Applicant’s invention.
Unexpected results: Again, there was no indication in the prior art of any appreciation that air leakage or energy losses at the perimeter gap were an issue of concern.  The results of Applicant’s various experiments are shown at Tables 78, 55, 56, 96, and 124 of the Declaration.  Table 124 shows the overall average results of the experiments on the various pre-existing equipment.  As shown in Table 124, the average energy efficiency ratio (EER) increase over all tested equipment was 14.6%.  For certain equipment it was over 23%.  Such efficiency gains 
Accordingly, while the general concept of weatherizing the outside of an economizer was known (as taught by Davis), the prior art fails to teach or recognize the particular issue addressed by Applicant’s invention regarding the internal energy losses at the perimeter gap behind or under to economizer hood.  Applicant constructed and performed specially designed experiments beyond what could be reasonably construed as routine experimentation.  And Applicant’s experiments yielded results of a significance unanticipated and unexpected by one of ordinary skill in the art.  Applicant’s claimed invention is therefore patentable over the known prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763